Citation Nr: 1735223	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  10-32 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for history of left ankle fracture (also claimed as residual aggravation of pre-service injury).  

2.  Entitlement to service connection for history of left wrist radius fracture.  

3.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease, cervical spine (claimed as neck injury).

4.  Entitlement to an initial disability rating in excess of 10 percent for right knee medial meniscal tear, status post arthroscopy with residual degenerative joint disease (claimed as torn cartilage).

5.  Entitlement to a compensable initial disability rating for recurrent left shoulder dislocations (minor).

6.  Entitlement to a compensable initial disability rating for residual scar, status post left Achilles tendon rupture, cadaveric graft.

REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from June 1986 to June 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

A misfiled document was discovered by the Board in this Veteran's claims file.  The misfiled record consisted of a DD Form 214 pertaining to a different Veteran.  This misfiled record appears to have been mistakenly included in the instant Veteran's file, but does not appear to have had any impact in the instant appeal.  Accordingly, the Board removed this record in August 2017 for association with the correct Veteran's claims file

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action is required.


REMAND

Although the Board acknowledges that the Veteran filed these claims in March 2006 while on active duty, a preliminary review of this matter reveals that further evidentiary development is necessary before a final decision may be reached.  

Service Connection Claims

Further evidence is needed to address the left ankle and wrist claims.  The Veteran maintains that he first injured both joints prior to service.  

Regarding the left ankle, he wrote in his original claim form that he fractured his left ankle in April 1979 during an ROTC training exercise.  He explained at a May 2006 VA examination that he injured the left ankle prior to service playing soccer.  He wore a cast, and the ankle healed well.  He did not have a problem until after he joined the military, and he believes that frequent running aggravated his ankle leading to occasional pain.

Regarding the left wrist, the Veteran wrote in his original claim that he had a left wrist fracture prior to service.  He explained at the VA examination that broke his distal radius playing soccer in 1979, and he wore a cast for a short time.  

On the basis of these statements, further development is needed.  

First, he indicated a pre-service injury in the ROTC.  Generally, time spent by members of the ROTC in drills as part of their activities as members of the corps is not active service.  See 38 C.F.R. § 3.700(a)(ii).  Nonetheless, it is assumed that he had treatment at a hospital for his fractures, and no efforts have been made to attempt to obtain these records.  

Second, a new VA examination is also needed.  He underwent a VA examination in May 2006, but the VA examiner did not give an opinion addressing whether any preexisting conditions were aggravated during service or, if not preexisting, were incurred directly during service.  

In an April 2009 statement, the Veteran wrote that he would have a board-certified orthopedic surgeon provide a written assessment of his injuries and disabilities, but it does not appear that he was able to do so.  Thus, the Board has inadequate evidence addressing the complex medical questions raised by his appeal.  

Of note in this regard, the Veteran is an oral surgeon.  Thus, it is assumed that he is able to bring some degree of medical expertise to bear on these questions.  In light of his April 2009 statement, however, the Veteran appears to be suggesting that he may not have the level of expertise such as an orthopedic surgeon would have on these questions.  See, e.g., Wise v. Shinseki¸ 26 Vet. App. 517 (2014).  Thus, the Board finds that a VA examination is needed.  

He also indicated on his claim form that he served in the Persian Gulf and was exposed to the environmental hazards there.  The service records show that he was awarded medals consistent with such service, but the records currently available do not show his dates of service in Southwest Asia.  To the extent his statements implicate 38 C.F.R. § 3.317, which concerns compensation for certain disabilities occurring in Persian Gulf veterans, this information should be verified upon remand.  

Higher Rating Claims

Regarding  the claims for increased ratings, the Board finds that a VA examination is needed to comply with the last sentence of 38 C.F.R. § 4.59 as it pertains to testing the joints for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint (or for an explanation as to why such testing cannot be conducted).  See Correia v. McDonald, 28 Vet. App. 158, 168 (2016).   This includes the service-connected scar, which may involve a limitation of motion.  See 38 C.F.R. § 4.118, DC 7805.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting that he submit or authorize VA to obtain records from all private (non-VA) health care providers who may have additional records pertinent to the remanded claims, to specifically include treatment for his fractures during ROTC camp prior to service.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2.  Obtain any outstanding VA treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After completing all development set forth in paragraphs 1-2 above, arrange for the Veteran to undergo a VA examination to address the claimed left ankle and left wrist.  The relevant information in the claims file must be made available to the examiner for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a)  Provide a current diagnosis for any and all left ankle and left wrist disorders found extant.  If the Veteran previously had any such medical condition, but it is no longer extant, when did that condition resolve?

(b)  What is the likelihood that any diagnosed condition preexist the Veteran's active service, which began in June 1986? 

(c)  If preexisting his service, did the condition worsen (i.e., increase in severity) during service?  If yes, was that worsening due to the natural progress of the disease? 

In answering question (c), the examiner is asked to consider the statements from the Veteran indicating that his symptoms got worse during service.  Bearing in mind that the Veteran is a dental surgeon, the examiner is asked to explain why this evidence makes it more or less likely that a current condition worsened during service.  

(d)  For each diagnosed disorder, is it at least as likely as not (i.e., at least equally probable) that the disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service?  In responding to this question, please acknowledge that the Veteran filed these claims prior to his discharge from active duty.

If you determined in questions (b) and (c) that a condition preexisted service, this should include consideration of whether the current condition represents the present manifestation of that same condition.  

(e)  If the answer to questions (c) and (d) are negative, please state whether the symptoms of each claimed condition are attributable to a known clinical diagnosis.  If the Veteran does not now have, but previously had any such condition, when did that condition resolve?

(f)  Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis. 

(g)  If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either (2) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis, then please provide an expert opinion as to whether it is related to a presumed environmental exposures experienced by the Veteran during service in Southwest Asia.

(h)  Is it otherwise at least as likely as not that any diagnosed disorder is otherwise causally related to environmental exposures during service in Southwest Asia during the Persian Gulf War?

In answering these questions, please articulate the reasons underpinning all conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

4.  After completing any initial development needed, arrange for the Veteran to undergo a VA examination to evaluate the severity of his service-connected cervical spine, right knee, left shoulder, and left Achilles scar.  

Accordingly, the examiner is asked to review all relevant records and conduct a clinical evaluation.  Based on this review, the examiner is asked to provide an assessment of the current condition of the Veteran's cervical spine, right knee, left shoulder, and left Achilles scar.  

The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. 

Accordingly, the examiner is asked to describe the severity, frequency, and duration of all symptomatology associated with the condition, including any associated neurologic manifestations.  Please also describe all functional limitations present (a) after repetition over time and, separately, (b) during flare-ups.  The examiner is asked to identify, to the extent possible, the date on which any change in degree of impairment first occurred.

If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

Please articulate the reasoning underpinning all medical findings.  That is, (1) identify what facts and information support those findings, and (2) explain how that evidence justifies the findings.  If the information requested in any question cannot be provided, explain why.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

5.  After completing all actions set forth in paragraphs 1-4, readjudicate the remanded claims with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran and his representative should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

